                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


    Amee Pribyl,                                       Case No. 17-cr-0854 (SRN/HB)

                   Plaintiff,

    v.                                               MEMORANDUM OPINION AND
                                                      ORDER ON DEFENDANT’S
    County of Wright, and Wright                          MOTION FOR
    County Sheriff’s Department, 1                     SUMMARY JUDGMENT

                   Defendants.


Kelly A. Jeanetta, Kelly A. Jeanetta Law Firm, LLC, 402 Union Plaza, 333 Washington
Avenue North, Minneapolis, MN 55401; Christy L. Hall, Gender Justice, 550 Rice Street,
St. Paul, Minnesota 55103, for Plaintiff.

Dyan J. Ebert and Cally R. Kjellberg-Nelson, Quinlivan & Hughes, P.A., PO Box 1008
St. Cloud, MN 56302, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

I.       INTRODUCTION

         This matter is before the Court on Defendant Wright County’s Motion for Summary

Judgment [Doc. No. 29]. Plaintiff Amee Pribyl opposes the motion and has filed a



1
  County of Wright (“Wright County” or “the County”) contends that the correct name for
its co-defendant in this suit is the Wright County Sheriff’s Office (“Sheriff’s Office”).
(Def.’s Mem. Supp. Mot. for Summ. J. at 1 n.1 [Doc. No. 31].) However, because the
Sheriff’s Office is not a legal entity subject to suit, the claims against it are dismissed. See
In re Scott Cnty. Master Docket, 672 F. Supp. 1152, 1163 n.1 (D. Minn. 1987) (dismissing
claims against sheriff’s department because it was not a legal entity subject to suit), aff’d
Myers v. Scott Cnty., 868 F.2d 1017 (8th Cir. 1989).
                                               1
response. [Doc. No. 38]. The Court heard oral argument on June 15, 2018 and the parties

subsequently filed supplemental memoranda [Doc. Nos. 48 & 49]. Based on a review of

the file, record and proceedings therein, and for the reasons set forth below, the Court grants

Defendant’s motion.

II.     BACKGROUND

      A. Factual Background.

           1. Plaintiff Work History and Educational Background

        Plaintiff, who is female, has been employed in law enforcement for over twenty

years. In September 1996, the Wright County Sheriff’s Office hired her as a deputy,

starting in the Patrol Division. (Kjellberg-Nelson Aff. [Doc. No. 32] , Ex. B (Pribyl Dep.

at 11–12).) 2 In August 1997, and again in August 1998, Pribyl applied to be a member of

the Major Crimes Investigation Unit but was not selected. (Id. at 25–27.) After reapplying

in May 1999, she successfully became a member of the Major Crimes Investigation Unit,

(id.), where she remained until February 2005. (Jeanetta Aff. [Doc. No. 39], Ex. E

(Hoffman Dep., Ex. 6 at WC-1282).) In April 2004, Plaintiff began working for the

Sheriff’s Office’s Court & Judicial Security Division. (Id.) Her job duties included

maintaining order and providing general security in the courtrooms, judicial corridors, and

public spaces. (Id.) In this role, Pribyl also developed a Court Security Safety Plan and a

Court Security Alarm Testing Plan. (Jeanetta Aff., Ex. D (Pribyl Dep. at 41–43.) She


2
 Unless otherwise noted, all citations to the record refer to exhibits attached to the Affidavit
of Cally R. Kjellberg-Larson in Support of Defendant’s Motion for Summary Judgment
[Doc. No. 32] and the Affidavit of Kelly A. Jeanetta in Opposition to Summary Judgment
[Doc. No. 39].
                                               2
testified that both were implemented and continue to be utilized by Court Security,

although they were not approved by the County Board. (Id.)

       Pribyl earned a bachelor’s degree in Criminal Justice from St. Cloud State

University in 1995. (Kjellberg-Nelson Aff., Ex. A (Pl.’s Interrog. Ans., No. 2).) In 2010,

she received a master’s degree in Criminal Justice Leadership from Concordia University.

(Id.) Between 2011 and 2014, Plaintiff also earned four certificates pertaining to court

security from Columbian Southern University and the National Sheriff’s Association,

including a “Master of Court Security” certificate. (Id.)

          2. 2014 Promotional Opportunity at Issue

       In July 2014, a sergeant position opened within the Court Services department.

(Kjellberg-Nelson Aff., Ex. H (Job Posting for Sergeant Position at WC-1199).) The position

was first offered to other sergeants, but none were interested. (Jeanetta Aff., Ex. B (Hoffman

Dep. at 37).) The position was then made available to all Wright County Deputies. (Id. at

38.) Plaintiff applied and was invited to interview for the position. (Kjellberg-Nelson Aff.,

Ex. G (email re: Sergeant Position at WC-2547).) The job posting listed several minimum

qualifications for the role, including the requirement that each applicant have an associate’s

degree in criminal justice or law enforcement. (Id., Ex. H (Job Posting for Sergeant Position

at WC-1199).) Each of the 19 deputies who ultimately applied for the position, including

Plaintiff, met these minimum qualifications. (Jeanetta Aff., Ex. G (Hoffman Dep., Ex. 2 at

102–03).) Of the 19 deputies who interviewed for the position, two were female. (Id.)

       Applicants applied for the position through “NeoGov,” a software program that

screens internal and external candidates who apply for jobs with Wright County. (Jeanetta

                                              3
Aff., Ex. B (Hoffman Dep. at 28).) NeoGov determined whether each applicant “passed,” or

met the minimum qualifications for the job, making them eligible for an interview. (Id. at

33–34.) Plaintiff’s application received a percentage score of 86.96%. (Jeanetta Aff., Ex. G

(Hoffman Dep., Ex. 2 at 102).) Drew Scherber, who was ultimately promoted to the sergeant

position at issue, received a percentage score of 52.17% on his NeoGov application. (Id. at

103.) These percentages were not used in the evaluation of each individual candidate, nor

were the candidates ranked based on the percentages. (Jeanetta Aff., Ex. B (Hoffman Dep. at

33–35).)

       Each candidate for the Sergeant position was interviewed by a panel of Wright County

employees including Judy Brown, a Human Resources Representative; Chief Deputy Todd

Hoffman (at the time, a Captain); and Captain Dan Anselment. (Id. at 27–28.) One candidate

was interviewed on August 19, 2014; Plaintiff and eleven other candidates were interviewed

on August 21, 2014; and six more candidates were interviewed on August 28, 2014.

(Kjellberg-Nelson Aff., Ex. I (Interview Schedule at WC-1212).) The panel asked every

candidate the same set of initial questions. (Id., Ex. F (Hoffman Dep. at 67).) Each interview

was scheduled to last 20 minutes, (id., Ex. I (Interview Schedule at WC-1212)), although the

time limitation was flexible, and interviewees were not cut off during their interviews due to

time constraints. (Id., Ex. F (Hoffman Dep. at 67).)

       In his deposition, Chief Deputy Hoffman testified that he evaluated each candidate’s

communication skills, thought processes, articulation, and overall presentation during each

interview. (Id. at 71–72.) He further testified that while Human Resources directed the panel

to take notes on exactly how each candidate answered each question, he did not make a

                                              4
notation of every single aspect of each interview, focusing instead on key elements of each

interview that made a candidate “stand out,” positively or negatively. (Id. at 67–70, 82, 93.)

           3. Plaintiff’s Interview Performance

       Pribyl interviewed for the Sergeant position on August 21, 2014. (Kjellberg-Nelson

Aff., Ex. I (Interview Schedule).) Each interviewer noted that in response to questions about

ethics and the guiding principles that peace officers should follow, Pribyl stressed the

importance of honesty, communication skills, and setting a good example. (Jeanetta Aff.,

Ex. J (Interview Notes at WC-0213–18).) These themes were similarly expressed in other

interviews, including the interview of Drew Scherber. (Id. at WC-0235–38.) Chief Deputy

Hoffman testified in his deposition that Plaintiff’s answers were “very short and to the point,”

almost as if her answers were “coming from a textbook.” (Kjellberg-Nelson Aff., Ex. F

(Hoffman Dep. at 85, 93).) Hoffman expressed concern that Plaintiff’s answers lacked depth

and did not reflect Plaintiff’s stated experience and education. (Id. at 91.) In one instance,

Plaintiff was asked to describe the Sheriff’s Office mission statement in her own words and

explain how, as a sergeant, she would carry out and improve the mission. (Id. at 84.) Hoffman

found it concerning that Plaintiff recited the mission statement verbatim; he wanted to hear

what the mission statement meant to Plaintiff and how she planned to communicate that

message to her subordinates, if hired for this position. (Id.) Both Hoffman and Anselment

noted in their interview notes that in addition to reciting the mission statement, Plaintiff

stressed the importance of setting a good example. (Jeanetta Aff., Ex. J (Interview Notes at

WC-0213, WC-0217).) Overall, because Plaintiff’s answers were so brief, Hoffman found it

difficult to accurately assess her true thoughts about the interview questions. (Kjellberg-

                                               5
Nelson Aff., Ex. F (Hoffman Dep. at 90).)

       Hoffman also testified about an answer that Pribyl gave in response to a question

asking about job barriers that have prevented her from performing as effectively as she

would like. Plaintiff responded that, as a woman, she has had trouble going to the bathroom

while wearing her duty belt. (Id. at 85–89; Jeanetta Aff., Ex. J. (Interview Notes at WC-

0213–18).) An officer’s duty belt is used to carry a gun, badge, and radio, among other

things. (Kjellberg-Nelson Aff., Ex. F (Hoffman Dep. at 86).) Pribyl’s answer stood out to

each interviewer, as reflected in their interview notes, and as reflected in their testimony or

sworn statements. (Id. at 85–86; Anselment Aff. ¶ 5; [Doc. No. 33]; Brown Aff. ¶ 5 [Doc.

No. 34].) Captain Anselment found that Plaintiff’s answer suggested a lack of seriousness

on her part, and that she did not take the opportunity to “impress the interview panel with

her responses.” (Anselment Aff. ¶ 5.) Brown characterized the answer as “odd.” (Brown

Aff. ¶ 5.) Hoffman also expressed concern that the answer was brief and did not outline

how the barrier prevented Plaintiff from doing her job effectively. (Kjellberg-Nelson Aff.,

Ex. F. (Hoffman Dep. at 88).)

       Overall, each interviewer concluded that Plaintiff’s performance in the interview

was not as good as the performance of other applicants. Brown stated that she “did not feel

that Plaintiff performed very well during her interview.” (Brown Aff. ¶ 4.) Anselment

expressed concern over Plaintiff’s short answers and concluded that “there were several

candidates, including Drew Scherber, who performed better than Plaintiff during the

interview.” (Anselment Aff. ¶¶ 4, 6.) Hoffman also expressed concern with Plaintiff’s

brevity in response to questions. (Kjellberg-Nelson Aff., Ex. F. (Hoffman Dep. at 84–93).)

                                              6
Plaintiff testified that she admittedly gave short answers, which she does when she is

nervous. (Id., Ex. B (Pribyl Dep. at 52).) Plaintiff testified she was “very nervous” during

the interview. (Id.)

           4. Recommendations Made to Sheriff Hagerty

       After completing the interviews, the interviewer panelists exchanged their opinions

over which candidates had performed best. (Id., Ex. F (Hoffman Dep. at 64–65; 111–12).)

Each panelist identified their five top candidates, and while there was significant overlap, the

top five candidates were not identical. (Id.) No panelist identified Plaintiff as one of their top

five candidates. (Id. at 66; Anselment Aff. ¶ 7; Brown Aff. ¶ 7.) Both Hoffman and

Anselment recommended Drew Scherber for the position, but Brown did not. (Kjellberg-

Nelson Aff., Ex. F (Hoffman Dep. at 66); Jeanetta Aff., Ex. K (Consensus Notes/Command

Staff Recommendations at WC-0323).) The panelists ultimately reached consensus on a

group of five applicants, which included Scherber, but not Plaintiff. (Kjellberg-Nelson

Aff., Ex. F (Hoffman Dep. at 111).)

           5. Sheriff Hagerty’s Decision

       Sheriff Hagerty testified that although he might have had the authority to consider

candidates in addition to those recommended by the interviewing panel, he did not do so in

this case because he was satisfied with the quality of the finalists. (Jeanetta Aff., Ex. B

(Hagerty Dep. at 37, 50–51).) Because he did not expand beyond the pool of recommended

applicants, he did not consider Plaintiff in his decision-making process for the sergeant

position. (Id. at 48.) After the panel gave him the five recommended applicants’ names,

Sheriff Hagerty considered each of them, whittled the list down to three finalists, and

                                                7
discussed them with his Command Staff, taking their comments into consideration as well.

(Id. at 27, 33.) Ultimately, Sheriff Hagerty selected Drew Scherber for the position, (id. at

27–28), finding him to be a strong supervisor, trustworthy, independent, a good

communicator, a consensus builder, and a person who could anticipate Hagerty’s

informational needs. (Id.)

       After Plaintiff was not selected for the promotion, she asked Sheriff Hagerty for

advice on what she needed to do to be promoted to Sergeant. (Jeanetta Aff., Ex. L (Hoffman

Dep., Ex. 14, email from Hagerty to Hoffman at WC-3622).) Sheriff Hagerty told Plaintiff

that “the qualities [he] seek[s] in applications [are] good attitude, attendance, experience,

personality specific to the position etc. and interviews by panel and round table . . . ”

(ellipsis part of the original quote). (Id.) In his deposition, Sheriff Hagerty stated that

Plaintiff had a good attitude, and had a good record of attendance “other than what happens

with people when you have a child, you’re gone.” (Id., Ex. A (Hagerty Dep. at 58).)

Elaborating on this point, the Sheriff stated in his deposition:

       A. * * * A lot of women we’ve had are childbearing age. They’ll have a child
          and then take the 12 weeks off, which is fine. Sometimes they don’t come
          back. They want to raise their child and I get that. I also tell them, when
          you’re done raising the child, come back, the door is open for you. We
          had two leave at one time. Fantastic cops. One just got out of the business.

(Id. at 85.)

       A. * * * [One of the women who had recently left] worked right up until the
          day went [sic] in to deliver the baby. I anticipated that she probably
          wasn’t coming back and she hasn’t.

       Q. Why did you anticipate that?

       A. Just through experience. First child – it happened in Buffalo before with

                                              8
           another female officer. She had a baby, let the Family Medical Leave run
           and then decided they were going to stay home.

(Id. at 86.)

   B. Procedural Background

       On March 22, 2017, Plaintiff brought this suit alleging that Wright County engaged

in gender discrimination by not selecting her for the sergeant’s position and selecting a

less-qualified male candidate instead. (Compl. at 1 [Doc. No. 1].) Pribyl alleges violations

of both Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Minnesota Human

Rights Act (“MHRA”). (Id.) The parties have engaged in extensive discovery, including

interrogatories, multiple depositions, and the production of documents.

III.   DISCUSSION

       A. Standard of Review

       Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The Court

must view the evidence and the inferences that may be reasonably drawn from the evidence

in the light most favorable to the nonmoving party. Enter. Bank v. Magna Bank of Mo., 92

F.3d 743, 747 (8th Cir. 1996). However, “summary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the Federal

Rules as a whole, which are designed to secure the just, speedy, and inexpensive

determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

       The moving party bears the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Id. at 323; Enter. Bank,


                                              9
92 F.3d at 747. A party opposing a properly supported motion for summary judgment may

not rest on mere allegations or denials, but must set forth specific facts in the record

showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256 (1986).

       Defendant moves for summary judgment, arguing that no genuine issues of material

fact are in dispute. Wright County asserts that there is no direct evidence of discrimination

and Pribyl cannot establish discriminatory animus, nor overcome the legitimate non-

discriminatory reasons that the county has identified for not selecting Plaintiff for the

sergeant position. (Def.’s Mem. Supp. Mot. for Summ. J. at 1–2.)           Rather, Defendant

contends that it provided lawful reasons for deciding against Plaintiff for the position. (Id.)

Further, Wright County maintains that there is no evidence showing that the stated reasons

were mere pretext for unlawful discrimination. (Id.)

       Plaintiff, however, argues that she has identified direct evidence of discrimination.

(Pl.’s Opp’n at 23–24 [Doc. No. 38].) She states that strong evidence links her answer to

the interview question about barriers to the County’s decision to deny her a promotion. (Id.

at 24.) Pribyl notes that the interviewers found fault with her answer, which Sheriff

Hagerty later characterized as “flippant,” when he learned of it. (Id.) She contends that

Defendant’s explanation for not promoting her is unworthy of credence. Moreover, Pribyl

asserts that she has established pretext because she was objectively more qualified for the

position than Scherber, (id. at 24), and “the only thing standing in her way” was her gender.

(Id. at 25.) She therefore contends that genuine issues of material fact preclude summary

judgment and Defendant’s motion should therefore be denied. (Id. at 28–31.)

                                              10
       B. Sex Discrimination

       As noted, Plaintiff’s sex discrimination claims arise under the MHRA, Minn. Stat.

§ 363A et. seq., and Title VII, 42 U.S.C. § 2000e. The MHRA and Title VII, as amended

by the Pregnancy Discrimination Act, prohibit sex discrimination on the basis of sex, which

includes pregnancy and childbirth. Minn. Stat. § 363A.03, subd. 42; Minn. Stat. § 363A.08,

subd. 2; 42 U .S.C. § 2000e(k). Sex discrimination claims under Title VII and the MHRA

are analyzed under the same framework, Fjelsta v. Zogg Dermatology, PLC, 488 F.3d 804,

809 (8th Cir. 2007) (citations omitted), and may be analyzed simultaneously, Roberts v.

Park Nicollet Health Servs., 528 F.3d 1123, 1127 (8th Cir. 2008) (citing Bergstrom-Ek v.

Best Oil Co., 153 F.3d 851, 857 (8th Cir. 1998)). The Court therefore relies on decisions

under Title VII in analyzing Plaintiff's MHRA claim. See Allen v. Bridgestone/Firestone,

Inc., 81 F.3d 793, 795–96 (8th Cir. 1996) (noting that courts may look to federal cases

interpreting analogous federal anti-discrimination statutes for guidance in cases arising

under state anti-discrimination statutes) (citation omitted).

       A plaintiff may establish an unlawful employment practice by demonstrating that

sex was a “motivating factor” for any employment practice, even though other factors also

motivated the practice. 42 U.S.C. § 2000e–2(m). A plaintiff asserting a claim of sex

discrimination must present direct evidence of discrimination or provide indirect evidence

from which discrimination may be inferred. Elam v. Regions Fin. Corp., 601 F.3d 873,

879 (8th Cir.2010) (citations omitted) (addressing claims brought under the PDA, Title

VII, and an analogous Iowa civil rights statute).



                                             11
              1. Direct Evidence

       Direct evidence of discrimination is evidence that clearly shows “a specific link

between the alleged discriminatory animus and the challenged decision, sufficient to

support a finding by a reasonable fact finder that an illegitimate criterion actually motivated

the adverse employment action.” McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d

855, 860 (8th Cir. 2009) (quoting Russell v. City of Kansas City, 414 F.3d 863, 866 (8th

Cir. 2005)). The “direct” aspect of such evidence “refers to the causal strength of the proof,

not whether it is ‘circumstantial’ evidence.” Torgerson v. City of Rochester, 643 F.3d

1031, 1044 (8th Cir. 2011). To be considered direct evidence, such evidence must consist

of “conduct or statements by persons involved in the decision-making process that may be

viewed as directly reflecting the alleged discriminatory attitude sufficient to permit the

factfinder to infer that that attitude was more likely than not a motivating factor in the

employer’s decision.” Rivers-Frison v. Se. Mo. Cmty. Treatment Ctr., 133 F.3d 616, 619

(8th Cir. 1998).

       Plaintiff argues that “strong evidence” links her response to the interview question

regarding physical barriers with the interview panelists’ reaction and Defendant’s

employment decision.      (Pl.’s Opp’n at 24.)      The Court disagrees.      The challenges

surrounding the need to remove a duty belt to use the bathroom are not limited to women.

(See Kjellberg-Nelson Aff., Ex. F (Hoffman Dep. at 86).) Moreover, it was Plaintiff herself

who introduced the issue of officers’ bathroom challenges—not the interview panelists,

who asked no gender-specific questions. Nor is there evidence in the record to support an

inference that the panelists’ negative reaction to her answer was based on a discriminatory

                                              12
attitude. Rather, they uniformly found it an “odd” response. By her own admission, Pribyl

interpreted the question narrowly, as she thought it concerned actual physical barriers. (Id.,

Ex. B (Pribyl Dep. at 56).)

       Pribyl also argues that Sheriff Hagerty’s subsequent characterization of her answer

as “flippant,” along with his purported views regarding “the ability of female officers of

childbearing age to commit to longevity in their career,” constitute direct evidence of

discrimination.   (Pl.’s Opp’n at 24.)      The Court disagrees.      Hagerty’s subsequent

characterization of Pribyl’s answer is insufficient to support a finding by a reasonable fact

finder that an illegitimate criterion actually motivated the decision not to promote Pribyl.

First, Hagerty was not one of the initial interview panelists and only learned of Pribyl’s

interview response, in the context of an internal grievance proceeding that Pribyl had

initiated, after making the decision to promote Scherber. (See Kjellberg-Nelson Aff., Ex.

C (Hagerty Dep. at 46–47).) The Sheriff’s after-the-fact characterization of Plaintiff’s

interview response played no role in the actual employment decision. 3

       Moreover, Sheriff Hagerty explained that he considered Pribyl’s answer flippant

because “If I’m interviewing for a job, I’m going to be serious about it. If I’m asked a

question, what do you see as your challenges, I’m probably going to hit on the things the



3
  Plaintiff also asserts that Hagerty’s decision about whom to promote was not limited to
the recommendations made by the interview panel and that he could have selected Pribyl
for the position. (Pl.’s Opp’n at 17.) But Hagerty testified that while he might have been
able to select additional candidates for consideration if he were dissatisfied with the
interview panel’s recommendations, he had never done so. (Jeanetta Aff., Ex. A (Hagerty
Dep. at 37).) The Court finds no direct evidence of discrimination in Sheriff Hagerty’s
decision to consider the panel’s recommended applicants.
                                             13
supervisor has challenges with, employees running the shifts, relationships. Those types

of things.” (Id. at 47–48.) This explanation demonstrates no gender animus.

       In addition, Hagerty’s deposition testimony about the departure of female officers

from the Sheriff’s Office does not constitute direct evidence of gender bias. Again, Pribyl

was not among the group of finalists that Sheriff Hagerty considered for the position. In

response to a deposition question apparently about the representation of female officers in

the Sheriff’s Office, Sheriff Hagerty stated:

       A: We’re trying to recruit. A lot of women we’ve had are childbearing age.
       They’ll have a child and then take the 12 weeks off, which is fine. Sometimes
       they don’t come back. They want to raise their child and I get that. I always
       tell them, when you’re done raising the child, come back, the door is open
       for you. We had two leave at one time. Fantastic cops. One just got out of
       the business.

(Id. at 85.) He also described an officer who, after becoming pregnant and consulting with

her doctor, “decided she should probably come off the road.” (Id. at 85–86.) Sheriff

Hagerty stated that the employee then worked in dispatch until she delivered her child. (Id.

at 86.) Hagerty anticipated that she would not return to the Sheriff’s Office, and she did

not. (Id.) When asked why he anticipated this, he testified, “Just through experience. First

child—it happened in Buffalo before with another female officer. She had a baby, let the

Family Medical Leave run out and then decided they were going to stay home.” (Id.)

       This testimony, taken after the adverse action here, made by a person who did not

interview Plaintiff, merely reflects Hagerty’s experience of losing female officers on

maternity leave. Under these facts, it does not reflect bias relevant to Plaintiff. In fact,

Sheriff Hagerty testified that he encourages pregnant women to return and has


                                                14
accommodated female officers’ pregnancy-related duty assignments. The five candidates

advanced by the interview panel were all male, therefore Sheriff Hagerty did not deny the

promotion to a candidate on maternity leave, nor is there any evidence that Pribyl was

recently on leave or facing an upcoming leave at the time she applied for the job. Nor does

Plaintiff explain how Sheriff Hagerty’s views on maternity leave impacted the interview

panel’s determination. These facts do not support a finding by a reasonable factfinder that

a discriminatory attitude more likely than not motivated the decision not to promote

Plaintiff.

       Because the Court finds no direct evidence of discrimination, it proceeds to analyze

Pribyl’s indirect evidence.

              2. Indirect Evidence

       When a plaintiff lacks direct evidence of discrimination, as is the case here, courts

follow the familiar burden-shifting analysis set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–03 (1973), to analyze indirect evidence of discrimination. See

Wierman v. Casey’s General Stores, 638 F.3d 984, 993 (8th Cir. 2011). Under the

McDonnell Douglas framework, the plaintiff initially must establish a prima face case of

discrimination, demonstrating that: (1) she is a member of a protected group; (2) she was

qualified for her position; (3) she suffered an adverse employment action; and (4) there are

facts that give rise to an inference of unlawful gender discrimination. Shaffer v. Potter,

499 F.3d 900, 905 (8th Cir. 2007) (citations omitted). The burden of production then shifts

to the defendant employer to articulate a legitimate, nondiscriminatory reason for its

actions. Id. If the defendant meets that minimal burden, the burden shifts back to the

                                            15
plaintiff to rebut the defendant’s proffered reason with sufficient “admissible evidence to

raise genuine doubt as to the legitimacy of the defendant’s motive,” even if the plaintiff’s

evidence does not directly disprove the defendant’s proffered explanation. Wierman, 638

at 995 (citations omitted). The burden of establishing pretext is more onerous than the

burden of establishing a plaintiff’s prima facie case and requires more substantial evidence

“because unlike evidence establishing the prima facie case, evidence of pretext and

discrimination is viewed in light of the employer’s justification.” Sprenger v. Fed’l Home

Loan Bank of Des Moines, 253 F.3d 1106, 1111 (8th Cir. 2001).

                     a. Legitimate Non-Discriminatory Reason

       Assuming, without deciding, that Pribyl has presented sufficient indirect evidence

to support a prima facie case of gender discrimination, Wright County has offered a

legitimate, non-discriminatory reason for not promoting her based on her interview

performance. Because the panel found that Pribyl’s interview performance was not as

strong as other applicants, they did not advance her as a candidate for Sheriff Hagerty’s

consideration. (See Anselment Aff. ¶¶ 4–7; Brown Aff. ¶¶ 4–7.) The Eighth Circuit has

found that prospective employers are entitled to compare the respective performances of

job applicants during interviews. Tyler v. Univ. of Ark. Bd. of Tr., 628 F.3d 980, 988 (8th

Cir. 2011).   The Court thus finds that the County has offered a legitimate, non-

discriminatory reason for its decision.

                     b. Pretext

                            1. Qualifications

       As Defendant has met its minimal burden of establishing a legitimate,

                                            16
nondiscriminatory basis for not selecting Pribyl for promotion, the burden shifts back to

Pribyl to raise a genuine fact issue as to whether Defendant’s justification was pretextual.

Again, the burden of establishing pretext requires more substantial evidence than required

to establish a prima facie case, as evidence of pretext and discrimination are viewed with

reference to the employer’s legitimate, nondiscriminatory justification for the adverse

employment action. Sprenger, 253 F.3d at 1111. A plaintiff may demonstrate pretext by:

(1) rebutting the factual basis underlying the explanation, demonstrating that it is

“unworthy of credence”; or (2) showing that the employer’s proffered explanation was not

the true reason for the adverse employment action, but that an impermissible motive likely

motivated the employer’s action. Fiero v. CSG Sys., Inc., 759 F.3d 874, 878 (8th Cir. 2014)

(citing Fitzgerald v. Action, Inc., 521 F.3d 867, 873 (8th Cir. 2008)). To survive summary

judgment, Plaintiff must identify evidence creating a fact issue as to whether Defendant’s

proffered justification was not simply pretextual, but was “a pretext for discrimination.”

Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 777 (8th Cir. 1995) (emphasis in

original).

       Plaintiff argues that she has met her burden of demonstrating a fact question as to

pretext, identifying the following facts: (1) a comparison of her objective qualifications

and education against Scherber’s shows that she was the more qualified candidate; (2)

under a “cat’s paw” theory of liability, the gender-based subjective perceptions of the

interview panelists infected the decision-making process; and (3) Defendant’s reasons for

denying her the promotion have shifted over time. (Pl.’s Opp’n at 24–31.)

       As to the objective qualifications of Plaintiff and Scherber, Plaintiff asserts that

                                            17
because she was objectively more qualified than Scherber, she should have received the

promotion, and “the only thing standing in her way” was her gender. (Id. at 25.) “Where.

. . the employer contends that the selected candidate was more qualified for the position

than the plaintiff, a comparative analysis of the qualifications is relevant to determine

whether there is reason to disbelieve the employer’s proffered reason for its employment

decision.” Torgerson, 6432 F.3d at 104 (citation omitted).

       Pribyl received the highest NeoGov score of all applicants for the position, but the

Sheriff’s Office used NeoGov simply to screen applicants to determine if they met the

minimum qualifications for an interview. (See Jeanetta Aff., Ex. B (Hoffman Dep. at 33–

35).) Furthermore, it is unclear whether the NeoGov percentage signified that applicants

with higher scores answered the NeoGov questions better than others. 4 In any event,

candidates were not ranked based on the percentages, as Hoffman explained, “They

weren’t ranked. You either passed or you failed. You either got an interview or you didn’t.

. . . 99.9% of the people that apply for a supervisor position get the interview. If you’re a

deputy nowadays, you meet the minimum qualifications for sergeant.” (Id. at 35.) And

while the form included supplemental questions, the questions asked for standard job

application information such as the number of years of experience, highest educational


4
  Hoffman testified that he did not know why the NeoGov software would not simply
indicate pass/fail, rather than assign a percentage, stating, “This is an HR software. You’d
have to ask them.” (Jeanetta Aff., Ex. B (Hoffman Dep. at 34).) The Court notes that
Defendant submitted a second affidavit from Wright County Human Resources
Representative Brown [Doc. No. 43], filed in support of Defendant’s Reply Memorandum.
While the Court does not typically consider materials submitted with reply memoranda,
the information in question merely confirms the record evidence, and therefore the Court
need not consider it.
                                             18
level, whether the applicant qualified for a veteran’s preference, whether the applicant met

the minimum requirements, and whether the applicant understood the requirement of

answering all of the questions on the form. (See, e.g., Kjellberg-Nelson Aff., Ex. K

(Scherber NeoGov App. at WC-1299).) The evidence in the record does not support an

inference that Pribyl’s higher NeoGov percentage meant that she was a better qualified

candidate.

       Granted, Pribyl possessed a higher educational degree than Scherber, had been with

the Sheriff’s Office for seven months longer than Scherber, and had approximately three

more years of law enforcement experience. As this Court has acknowledged, however, a

higher degree does not necessarily mean that an applicant is more qualified for a position,

See Johnson v. City of Blaine, 970 F. Supp. 2d 893, 915 (D. Minn. 2013) (finding no

evidence of pretext in selection of two male candidates for sergeant position where female

candidate had a more advanced degree, as only a two-year degree was required for the

promotion and plaintiff made inappropriate comments in interview). As to experience, the

Court finds that the seven-month difference in tenure with the Sheriff’s Office is negligible,

and while Pribyl appears to have had slightly more overall law enforcement experience

than Scherber—approximately 20 years versus 17 years 5—the difference was minor. In



5
  Pribyl became a licensed peace officer in 1994. (Jeanetta Aff., Ex. E (Pribyl NeoGov
App. at WC-1284.) Scherber’s NeoGov form does not indicate when he became licensed,
therefore, for purposes of comparison, the Court assumes that he received his license in
1997, the same year that he began working as a Deputy Sheriff for Wright County. (See
Kjellberg-Nelson Aff., Ex. K (Scherber NeoGov App. at WC-1297.) However, he may
have obtained the peace officer license earlier than 1997, in which case, the difference in
years of experience would be even less.
                                             19
response to a NeoGov form question about years of experience as a licensed peace officer,

both Pribyl and Scherber responded identically, stating that they each had “10 years or

more” experience. (Compare Jeanetta Aff., Ex. E (Pribyl NeoGov App. at WC-1285) with

Kjellberg-Nelson Aff., Ex. K (Scherber NeoGov App. at WC-1299).) Although Pribyl

asserts that her court security background made her better qualified for the position than

Scherber, the position did not require such background. Rather, the County required an

associate’s degree in criminal justice or law enforcement, a valid full-time Minnesota Peace

Officer license, the rank of 1st Grade Wright County Deputy, no criminal history, and

firearms certification. (Kjellberg-Nelson Aff., Ex. H (Job Posting for Sergeant Position at

WC-1199).)

       Plaintiff also contends that Defendant ignored her communication skills, the

security plans that she had developed, and positive supervisory feedback that she had

received. While Pribyl believes that the interviewers overlooked her superior

communication skills, she does not point to any specific evidence. Instead, the record

evidence shows that the interview panel did consider her communication skills, finding

them lacking. Hoffman testified that Pribyl’s responses to certain questions appeared to

be rehearsed or memorized, as when she quoted the Office’s mission statement verbatim,

in response to the question, “In your own words, describe the mission of the Sheriff’s

Office.”   (Jeanetta Aff., Ex. B (Hoffman Dep. at 84); Kjellberg-Nelson Aff., Ex. J

(Interview Notes at 155, 159) (emphasis added) (listing question and noting, by Hoffman

and Anselment, that Pribyl recited the Office’s mission statement).) In addition, both

Hoffman and Anselment found that Pribyl’s answers were short and non-expansive,

                                            20
(Kjellberg-Nelson Aff., Ex. F (Hoffman Dep. at 85); Anselment Aff. ¶ 4), and all the

interviewers found that she gave an “odd” response to the question about overcoming

barriers. (Kjellberg-Nelson Aff., Ex. F (Hoffman Dep. at 85–88); Anselment Aff. ¶ 4;

Brown Aff. ¶ 5.) Hoffman testified that in comparison, Scherber’s response to the mission-

statement question was better than Pribyl’s, as it was not a “textbook answer,” and “he did

a better job expounding” on the question. (Jeanetta Aff., Ex. B (Hoffman Dep. at 93).)

       Regarding the security plans that Plaintiff claims to have developed, she was

unaware of whether the County Board had ever approved them. (Kjellberg-Nelson Aff.,

Ex. B (Pribyl Dep. at 44).) And as to whether Defendant ignored Plaintiff’s positive

supervisory feedback, the interview panelists did not solicit supervisory feedback for any

of the candidates interviewed. (Id., Ex. F (Hoffman Dep. at 55–56).) In short, the

differences between the objective qualifications of Pribyl and Scherber were not so great

as to create a material issue of fact as to pretext. See Tyler, 628 F.3d at 988 (“In sum, even

with the most generous view of Tyler’s qualifications, the two candidates had relatively

similar qualifications, which does not create a material issue of fact as to pretext.”)

Because many of the objective qualifications of Pribyl and Scherber were comparable, and

the County “offered a legitimate business consideration to justify the use of the subjective

criteria of which personality was a better fit for the job,” Chambers v. Metro. Prop. & Cas.

Ins. Co., 351 F.3d 848, 858 (8th Cir. 2003), the panel’s subjective considerations in this

case do not give rise to an inference of pretext for discrimination.




                                             21
                              2. Cat’s Paw Liability

         Pribyl argues that under a “cat’s paw” theory of discrimination liability 6, there is a

disputed issue of fact as to whether the bias of the interview panelists infected the sheriff’s

ultimate decision.      (Pl.’s Supp’l Mem. at 1–2 [Doc. No. 49].)              In employment

discrimination cases, “‘cat’s paw’ refers to a situation in which a biased subordinate, who

lacks decision-making power, uses the formal decisionmaker as a dupe in a deliberate

scheme to trigger a discriminatory employment action.” Qamhiyah v. Iowa State Univ. of

Sci. & Tech., 566 F.3d 733, 742 (8th Cir. 2009) (quoting EEOC v. BCI Coca-Cola Bottling

Co. of L.A., 450 F.3d 476, 484 (10th Cir. 2006)). Plaintiff asserts cat’s paw liability in

support of her position that the County’s stated reason for not promoting her was pretext

for gender discrimination. (See Pl.’s Opp’n at 24–28). As a threshold matter, there must

be some evidence of gender bias on the part of the interview panelists to impute that Sheriff

Hagerty was the duped decisionmaker.

         Pribyl concedes, however, that the facts here do not present “a classic ‘cat’s paw’



6
    As the Eighth Circuit has noted,

         [t]he term ‘cat’s paw’ derives from a fable conceived by Aesop, put into verse
         by La Fontaine in 1679, and injected into United States employment
         discrimination law by Posner in 1990. See Shager v. Upjohn Co., 913 F.2d
         398, 405 (7th Cir. 1990). In the fable, a monkey induces a cat by flattery to
         extract roasting chestnuts from the fire. After the cat has done so, burning
         its paws in the process, the monkey makes off with the chestnuts and leaves
         the cat with nothing.

Staub v. Proctor Hosp., 131 S. Ct. 1186, 1190 n.1 (2011) (imputing liability to a company
where non-decision-makers “took the actions that allegedly caused [the decisionmaker] to
fire [the employee].”).
                                               22
scenario.” (Pl.’s Supp’l Mem. at 2.) Nonetheless, she argues that while it is “unclear” who

had the ultimate decision-making authority, she posits two possibilities: (1) Sheriff

Hagerty lacked authority to veto the panelists’ recommendations, in which case the

panelists were the ultimate decisionmakers who rejected Plaintiff; or (2) Sheriff Hagerty

had the authority to reject the panelists’ recommendations and select any candidate, in

which case, his views on women in the workplace were critical to the promotion decision

here. (Id.)

       Under the facts here, neither of these scenarios supports a cat’s paw theory of

liability, nor do they create a question of fact as to pretext. Under her first cat’s paw

scenario, Pribyl argues that a reasonable jury could find that the interview panel was biased

in favor of male candidates, intended for the Sheriff to choose a male applicant, and

prevented Pribyl from receiving the promotion. (Id. at 3.) But as noted earlier, there is no

evidence from which a reasonable jury could infer that gender bias was the real reason

behind the interview panelists’ recommendations. The panelists were entitled to compare

the candidates’ interview performance. See Tyler, 628 F.3d at 989. While courts must

scrutinize subjective considerations in hiring and promotion, Chambers, 351 F.3d at 858,

“the mere use of subjectivity in the hiring process is not itself discriminatory.” Amini v.

City of Minneapolis, 643 F.3d 1068, 1076 (8th Cir. 2011). Again, the interviewers found

that Pribyl’s answers were not expansive and lacked depth (see Kjellberg-Nelson Aff., Ex.

F (Hoffman Dep. at 85); Anselment Aff. ¶ 4) and thought she did not perform well. (Brown

Aff. ¶ 4.) Plaintiff herself acknowledged that was nervous in the interview and gave short

answers. (Kjellberg-Nelson Aff., Ex. B (Pribyl Dep. at 52).)

                                             23
       As evidence of pretext, Pribyl reasserts that her comment about using the bathroom

while wearing a duty belt prompted a discriminatory reaction. (Pl.’s Opp’n at 24.) The

Court first notes that the challenges surrounding the need to remove a duty belt to use the

bathroom are not limited to women. (See Kjellberg-Nelson Aff., Ex. F (Hoffman Dep. at

86).) Moreover, Plaintiff herself introduced the issue of officers’ bathroom challenges—

no gender-specific questions were asked. All the interviewers found this response to have

been an unusual answer to the barriers question, (id. at 85; Anselment Aff. ¶ 5; Brown Aff.

¶ 5), and Hoffman further stated that it lacked any context, explanation, or solution, which

he would have expected of a potential supervisor. (Kjellberg-Nelson Aff., Ex. F (Hoffman

Dep. at 87–88).) Pribyl argues that she did, in fact, offer a solution in response to the

question and Hoffman’s testimony to the contrary creates a fact issue as to pretext. But

even assuming that Pribyl did offer a solution, no reasonable juror could infer pretext from

this minor discrepancy, given all the facts. Hoffman’s and Anselment’s other criticisms

regarding the lack of context and the need for a more complete explanation remain, as do

the assessments of all of the panelists that Pribyl’s answer was strange.

       Also, simply because Anselment interpreted the bathroom comment to mean that

Pribyl was not taking the interview seriously, (Anselment Aff. ¶ 5), and Sheriff Hagerty,

when he later heard of the response found it “flippant,” (Kjellberg-Nelson Aff., Ex. C

(Hagerty Dep. at 47–48)), does not show that the County’s proffered non-discriminatory

reason is unworthy of credence or that a prohibited reason was the likely motivation for

not promoting Pribyl. Again, the interviewers unanimously agreed that Pribyl’s response

to the question was odd and that overall, her answers were short and non-expansive. As

                                             24
further evidence of alleged bias, Pribyl also points to the fact that Scherber failed to identify

any barrier that he had overcome, yet he was advanced as a finalist and ultimately selected

for the position. Hoffman testified that Scherber’s lack of identified barriers was an

appropriate answer for him, since Scherber felt that he had encountered no barriers, and his

response was better than “mak[ing] something up.” (Id., Ex. F (Hoffman Dep. at 94).)

       The Court finds no evidence of bias to support a reasonable inference that Plaintiff’s

gender was a determinative factor in the panel’s decision. The panelists interviewed every

applicant who met the minimum qualifications for the position and asked everyone the

same questions. They were free to compare how the candidates performed during the

interviews, and to find that although Pribyl was certainly qualified for the job, other

applicants outperformed her in the interviews. The interviewers’ declarations, testimony,

and interview notes support their stated reason for not advancing Plaintiff to the next level

for the Sheriff’s consideration. Nor has Pribyl identified any gender bias on the part of the

interviewers outside of the interview setting. While Pribyl has concerns that the Sheriff’s

Office is male-dominated, (Pl.’s Opp’n at 2–3), she has not demonstrated pretext for gender

discrimination. See Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995)

(“[T]he employment-discrimination laws have not vested in the federal courts the authority

to sit as super-personnel departments reviewing the wisdom or fairness of the business

judgments made by employers, except to the extent that those judgments involve

intentional discrimination.”)

       Nor is there any evidence showing that the interviewers’ purported bias was

transmitted to Sheriff Hagerty so as to support a cat’s paw theory of liability. The Sheriff

                                               25
was not involved in the initial interview process, gave the interviewers no guidance

regarding the questions, never interviewed Pribyl, nor is there any evidence that he learned

about Pribyl’s interview performance at the time of the decision-making process. Under

these facts, there is no evidence that the subordinates’ alleged biases infected Sheriff

Hagerty’s promotion decision.

       The facts also do not support an inference of pretext under Plaintiff’s argument that

Sheriff Hagerty could have disregarded the interview panelists’ recommendations and his

own biases tainted the promotion decision. Such a scenario is outside the scope of the cat’s

paw theory of liability. And, for the reasons noted earlier in the Court’s discussion of direct

evidence, the evidence regarding Sheriff Hagerty likewise fails to establish pretext.

                             3. Shifting Explanations

       Finally, Plaintiff argues that Defendant’s shifting explanations for denying her the

promotion create a question of fact as to pretext. (Pl.’s Opp’n at 31.) “A change in an

employer’s legitimate, nondiscriminatory reason for firing an employee is probative of

pretext only if the discrepancy is ‘substantial.’” Bone v. G4S Youth Servs., LLC, 686 F.3d

948, 958 (8th Cir. 2012) (citation omitted). Pribyl asserts that after she was denied the

promotion, Sheriff Hagerty told her that to be promoted, she needed to have a good attitude,

attendance, and personality specific to the position. (Pl.’s Opp’n at 31.) Sheriff Hagerty

testified that Pribyl asked him “what she needs to do to be a sergeant.” (Kjellberg-Nelson

Aff., Ex. C (Hagerty Dep. at 50).) Hagerty’s suggestions do not constitute a shifting

explanation because they were not offered to explain why she did not receive the

promotion. Rather, the Sheriff offered his advice in response to her general question.

                                              26
       Pribyl also argues that Defendant’s Answers to Interrogatories offer the shifting

explanation that employee discipline was a factor in the promotion decision. (Pl.’s Opp’n

at 31.) In response to an interrogatory question asking Defendant to identify all the reasons

that Plaintiff was denied the promotion, Defendant responded, in relevant part, “Plaintiff

was not presented to Sheriff Hagerty as a candidate to even consider by the interview panel.

In addition, Sheriff Hagerty was aware of Plaintiff’s prior disciplinary history and work

performance and did not feel she would be the right fit for the position.” (Kjellberg-Nelson

Aff., Ex. D (Def.’s Interrog. Ans., No. 16).) Plaintiff contends that her disciplinary history

was not a factor, asserting that it constitutes a shifting explanation that supports an

inference of pretext. (Pl.’s Opp’n at 31.)

       It is true that disciplinary history was not a factor in the initial round of interviews.

Defendant has not stated otherwise. (See Jeannetta Aff., Ex. B (Hoffman Dep. at 55–56))

(testifying that the interview panel did not consider applicants’ disciplinary records).

However, Sheriff Hagerty testified that disciplinary history might be pertinent to finalists’

candidacies, and he is generally aware of who has been disciplined, especially those with

records of serious discipline. (Id., Ex. A (Hagerty Dep. at 64–65).) Of the candidates who

interviewed for the position, Plaintiff had received the most serious discipline and was tied

with one other candidate (not Scherber) for the most instances of discipline received.

(Kjellberg-Nelson Aff., Ex. D (Def.’s Interrog. Ans., No. 18).) Given these facts, the

inclusion of disciplinary history in Defendant’s interrogatory answer does not constitute a

shifting explanation. Had Plaintiff reached the second stage of consideration, Sheriff

Hagerty would have considered her disciplinary history in determining whether she was

                                              27
the right fit for the position. The Court finds no substantially shifting explanation that

would give rise to an inference of pretext. The interview panel found that Plaintiff did not

interview as well as several other candidates, including Scherber. As a result, Pribyl’s

candidacy was not advanced to Sheriff Hagerty, the ultimate decisionmaker. Had her name

been advanced, Hagerty was aware of her prior disciplinary history and felt that she was

not the right fit for the position.

       Accordingly, because Plaintiff has failed to rebut the County’s legitimate non-

discriminatory explanation for not promoting her, her claims fail.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      Defendants’ Motion for Summary Judgment [Doc. No. 29] is GRANTED;
               and

       2.      Plaintiff’s Complaint [Doc. No. 1] is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 19, 2018                                s/Susan Richard Nelson
                                                        Susan Richard Nelson
                                                        United States District Judge




                                            28
